PER CURIAM.
Appellant’s convictions for delivery of cocaine, possession of cocaine and use of a minor in the sale or delivery of cocaine are affirmed. We find the evidence was sufficient to submit the case to the jury. As to the improprieties in the prosecutor’s closing argument, although aspects of the closing were marginal and objections were made, the lower court’s failure to sustain the objections made does not amount to reversible error. The state properly concedes an error was made in the written sentence imposing probation. Accordingly, we vacate the sentence and remand for correction of the written sentence to conform to the oral pronouncement.
Sentence VACATED and REMANDED.
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.